Citation Nr: 1202345	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had service in the United States Air National Guard and the Army Reserve National Guard, to include a period of Active Duty for Training (ACDUTRA) from June 1987 to November 1987, and subsequent annual periods of ACDUTRA. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's cervical spine disorder is etiologically related to any aspect of a period of active service (to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)). 

2.  The preponderance of the evidence is against a finding that the Veteran's low back disorder is etiologically related to any aspect of a period of active service (to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)). 

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disorder is etiologically related to any aspect of a period of active service (to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)).

4.  The preponderance of the evidence is against a finding that the Veteran's bilateral knee disorder is etiologically related to any aspect of a period of active service (to include active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  The criteria for entitlement to service connection for a bilateral knee disorder, to include as secondary to cervical spine and low back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

4.  The criteria for entitlement to service connection for a bilateral foot disorder, to include as secondary to cervical spine and low back disorder, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated June 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

With regard to the Veteran's claim of entitlement to service connection for cervical spine and low back disorders the  record reflects that the Veteran was afforded a VA examination on those issues in February 2008.  The report from that examination, along with an April 2008 addendum, reflects that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate examination and rendered diagnoses consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  

The Board notes that the Veteran has not been afforded a VA examination in support of his claim of entitlement to service connection for bilateral knee and foot disorders.  The Board has considered whether VA examination with regard those issues is necessary for proper adjudication, but has determined that the Veteran has not met the threshold for an examination.  There is no evidence that the Veteran's bilateral knee and foot disorder began during service and the Veteran has not presented any evidence whatsoever of either etiology or continuity of symptomatology suggesting a connection between any period of service and those conditions.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for a cervical spine disorder and a low back disorder.  He has also claimed entitlement to service connection for bilateral foot and knee disorders, claimed as secondary to his cervical spine and low back disorders.  The Veteran asserts that he injured his back and neck in a motor vehicle accident while he was on duty in July 2002.  The Veteran reports that he has experienced symptoms of back and neck pain since that injury.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated in line of duty in active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Under 38 C.F.R. § 3.310(a), service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation on a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, as discussed below, service connection is not established a cervical spine or low back disorder, and there is, thus, no legal basis for a grant of service connection for bilateral foot and knee disorders on this basis.  Accordingly, further discussion of secondary service connection for those conditions is unnecessary.  

It is noted that active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  As for INACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for the purpose of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolve each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 247 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran first claimed entitlement to service connection for his cervical spine condition, his low back condition and his bilateral foot condition in May 2007.  In an August 2007 rating decision the RO denied entitlement to service connection for those conditions.  In January 2008 and April 2008 rating decision the RO continued to deny entitlement to service connection for those conditions and also denied entitlement to service connection for a bilateral knee disorder.  The Veteran submitted a Notice of Disagreement (NOD) in May 2008.  The RO issued a Statement of the Case (SOC) in October 2008 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Accordingly, the Veteran's claim is currently before the Board.  

In this case, as noted above, the Veteran seeks entitlement to service connection for a cervical spine disorder, a low back disorder and bilateral knee and foot disorders.  He contends that he injured his back and neck while serving on ACDUTRA.  He identifies July 15, 2002 at the date of that injury.  The record shows that the Veteran experienced a motor vehicle accident on this date.  An August 2006 Line of Duty determination indicates that this event occurred within the line of duty.  Records from July 2002 indicate that while driving the Veteran was struck from the rear and propelled into a vehicle ahead of him.  The Veteran was jostled and reported immediate neck and low back pain.  Hospital treatment records indicated tenderness to palpation in the left paraspinal lumbar area.  A radiographic imagery report indicates the radiologists finding that the mid-portion of the Veteran's cervical spine appeared to have been congenitally fused.  

The Veteran was subsequently seen at a VA hospital.  Minimal signs were found on multiple examinations, consisting of reduced ranges of motion and tenderness to palpation.  The Veteran was treated with physical therapy, rehabilitative maneuvers and acupuncture.  An MRI from November 2005 revealed changes consistent with lumbar spondylosis, particularly at L4-5, where there was said to have been degenerative disc disease with an anular tear.  Treatment records from 2006 indicate that the Veteran complained of bilateral foot pain, and degenerative joint disease was subsequently diagnosed.  Radiographic imagery of the cervical spine from November 2007 revealed changes of spondylosis, maximal at C4-5 on the left, where there was foraminal stenosis secondary to disc extrusion, and on the right side at C5-6, where similar changes were noted.  Imagery of the Veteran's knees revealed normal findings.  

Subsequent treatment records show continued treatment for back and neck pain.  These records indicate that the Veteran attributed his neck and back pain for motor vehicle accidents with dates varying from 1991 to 2004.  

In January 2008 the Veteran was afforded a VA examination in support of his claim.  In a January 2008 report and an April 2008 addendum the examiner included a thorough discussion of the Veteran's treatment records.  During the examination the Veteran reported neck pain, back pain and giving out of his knees.  The examiner conducted a thorough physical examination and stated that he was unable to recognize any disability in the neck or back other than a minimal degree of scoliosis, which he stated was almost certainly a component of the developmental asymmetry between the two forequarters and is a virtual universal finding in patients with developmental smallness of one or the other side in the face and shoulder girdle area.  He noted that the Veteran demonstrated no difficulty in dressing or in the movement of his lower limbs or spine.  The examiner determined that the Veteran did not have any neurological disease or spinal root or cord disease.  He diagnosed the Veteran with degenerative joint disease of the cervical spine by history.  The examiner stated that there was no way that arthritis changes demonstrated on x-ray in 2002 could be related to a motor vehicle accident a month earlier.  In the April 2008 addendum the examiner clearly stated his opinion that the Veteran's current lumbar and cervical spine conditions have no relationship whatsoever to the motor vehicle accident from 2002.  He found that the changes of spondylosis, with or without six lumbar vertebrae and in the cervical region with or without congenital fusion, are clear.  He stated that the description of the radiographic imagery is explicit and that the Veteran, at the time of his earlier examination, displayed symptoms augmentation in the lumbar region compatible with the observations of Waddell.  He found that there were no indicators of nerve root, peripheral nerve or spine cord disorder.  He diagnosed the Veteran with cervical spondylosis, lumbar spondylosis and degenerative joint disease in the foot.  He also diagnosed the Veteran with symptom augmentation, indicating a non-organic or psychological component to the Veteran's reported symptoms.  

Finally, the Board notes that the Veteran was scheduled for another VA examination in January 2011.  The Veteran failed to report for that examination and neither he nor his service representative have presented any good cause for his failure to report.  Evidence which might have been obtained from that examination could not be obtained.  

After a thorough review of the entirety of the evidence of record the Board finds that service connection for a cervical spine disorder, a low back disorder and bilateral foot and knee disorders is not warranted.  

With regard to the Veteran's cervical spine and low back disorders the Board places the greatest probative value on the February 2008 VA examination report and the April 2008 addendum to that report.  The report and its addendum address all of the evidence of record and go into specific detail regarding the Veteran's history and current symptomatology.  They contain a thorough review, are based on a comprehensive examination and conclude with a well-reasoned medical opinion by a physician.  

In contrast, the sole evidence supporting the Veteran's assertion that his cervical spine and low back disorders are related to the July 2002 motor vehicle accident consists of his own statements.  The Board notes that the Veteran is not competent to offer an opinion a matter clearly requiring medical expertise, including the diagnosis and etiology of a given condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between the claimed conditions and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   Even according the Veteran's statements some weight, they are outweighed by the other evidence of record, including the VA examination report and addendum, which indicate that the Veteran's cervical spine and low back disorder are not related to his 2002 motor vehicle accident.  

With regard to the Veteran's claims of entitlement to service connection for bilateral foot and knee disorders the Board has noted above that secondary service connection cannot be granted in the absence of a service-connected condition.  Moreover, the Veteran does not assert and the record does not support that any foot or knee disorder is etiologically linked to service.  The Board has, as noted above, considered whether a VA medical examination is necessary for proper adjudication of these issues.  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the Veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability, but (D) does not contain sufficient evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In the instant case, examination pertaining to the Veteran's claimed bilateral knee and foot disorders is not necessary because it is not established that the Veteran incurred any disease or injury in service that might be related to any current disability.  In the absence of any evidence whatsoever relating the Veteran's current bilateral foot and knee disorders to events in service the claims for service connection must be denied.  

In conclusion, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for a cervical spine disorder, a low back disorder and bilateral knee and foot disorders.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claims on those issues must be denied.


ORDER

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a low back disorder is denied. 

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a bilateral foot disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


